Justice ALBIN,
dissenting in part, concurring in part.
This appeal is a case study in the complete breakdown of the role of the parenting coordinator. A parenting coordinator is appointed to assist parties in resolving differences in their parental obligations, hopefully advancing their children’s best interests. Here, the parenting coordinator, Linda Sehofel, spent most of her time answering one parent’s grievances — not about the other parent but about her conduct as a parenting coordinator. Moses Segal was ordered to pay Ms. Sehofel $12,128.95 for her services as a parenting coordinator. He also was compelled to pay Ms. Sehofel $33,304.57 for her time spent answering Segal’s two-page email setting forth twenty concise grievances about Schofel’s conduct as a parenting coordinator. I do not suggest that Ms. Sehofel did not prove the lack of merit of Segal’s grievances in her eighty-nine-page certification supported by two volumes of exhibits. But her response was over the top, and the court should have intervened to stop this sideshow when it became clear that the parenting coordinator could no longer play the role of conciliator and was involved in a caustic conflict with one parent.
The issue here is whether Segal is obliged to pay Ms. Sehofel $33,304.57 for responding to his grievances. I agree with the *267majority that neither the Parenting Coordinator Pilot Program Implementation Guidelines (Parenting Coordinator Guidelines) nor the “rather imprecise language in Schofel’s retainer agreement” provide a sufficient basis for requiring Segal to compensate Schofel for her response to Segal’s grievances. See ante at 255-56, 48 A.3d at 343. I do not agree with the majority that the unremarkable email exchanges between Segal and Sehofel equitably estopped Segal from challenging Schofel’s $33,304.57 bill for services in responding to the grievances. For that reason, I respectfully dissent.
I.
After the court appointed Ms. Sehofel as parenting coordinator in this case, she and Segal quarreled over many issues, including her bills. Indeed, less than two months after her appointment, Segal sought her removal. In a letter responding to Segal’s complaints as well as his demand that she remove herself from the case, Sehofel directed Segal to the grievance procedures outlined in the parenting coordinator appointment order.1 Later, as the conflict between the two escalated, Segal’s attorney sent Sehofel a letter stating that Segal wished to “exercise[ ] his rights under the grievance procedures.” Sehofel and Segal were unable to resolve their differences in an in-person meeting and several informal written communications. Thereafter, Segal sent Sehofel a two-page email listing twenty grievances.
*268The two then engaged in an exchange of emails. Sehofel explained that she believed that Segal, not his former wife, should be billed for the time spent responding to his grievances and that her response would “be a major undertaking, at considerable cost.” Segal answered that he agreed that his former wife “should not pay any fees regarding the grievance procedure.” He added, “[I]f any court, any other governing body or any governing committee believes at the end of the day that I should pay you to respond to my grievance[s] about your services, then I will pay it.” Sehofel replied, Fair enough. She also made clear that she would “charge [Segal] for the time it takes for [her] to respond to [his] grievance letter” and advised him of the relevant procedure concerning “a fee dispute with a parenting coordinator.”
Later, the trial court ordered Segal and Sehofel to present arguments regarding Segals dispute over her fees and his request that Sehofel be removed from the case. In defending herself, Sehofel filed an eighty-nine-page certification with two volumes of exhibits. Ultimately, the court found in favor of Sehofel and awarded her $33,304.57 for responding to Segal’s grievances— crediting her for expending 100 hours at $325 per hour, plus costs.
II.
A.
The line in Segal’s email that has sparked the majority’s equitable estoppel theory is the one where Segal states, “[I]f any court ... believes at the end of the day that I should pay you to respond to my grievanee[s] about your services, then I will pay it.” The majority apparently believes that statement gave Sehofel a guarantee that her time responding to Segals grievances would be paid by him and that without that assurance Sehofel would not have replied to the grievances. However, Segal merely stated the obvious — if a court ordered him to pay the bill he would do so. He could agree to no less. Segal never conceded that Sehofel was entitled to be paid for replying to his grievances based on the *269retainer agreement or Parenting Coordinator Guidelines. Indeed, the majority holds that neither the retainer agreement nor the Guidelines stand as an independent basis for Schofel’s fee award for responding to the grievances.
Moreover, Schofel cannot and has not claimed that she would not have responded to Segal’s grievances in the absence of his email. The order appointing Schofel as a parenting coordinator provided that she give a written response to a grievance within thirty days. Therefore, Schofel was not goaded into responding to the grievances by Segal’s email; she was obligated to do so.
Schofel’s own statements at oral argument before this Court clearly show that she would have issued her eighty-nine-page certification and two volumes of exhibits regardless of any payment guarantees made by Segal. In response to a question, Schofel remarked, “When I prepared this response, I wasn’t thinking about the fees that I might be earning.... Under the circumstances clearly I felt that I needed to defend myself. I would not want the judge to believe that these things were true when this judge had trusted me.... ” Schofel responded not because Segal guaranteed payment of her grievance-related fees but because she felt her reputation had been unfairly attacked. In any event, the order appointing her as parenting coordinator required that she respond.
Under all of these circumstances, the doctrine of equitable estoppel cannot be invoked to bar Segal from challenging the legality of Schofel’s charging for costs related to her response to his grievances.
B.
“Estoppel is ‘an equitable doctrine, founded in the fundamental duty of fair dealing imposed by law, that prohibits a party from repudiating a previously taken position when another party has relied on that position to his detriment.’ ” Casamasino v. City of Jersey City, 158 N.J. 333, 354, 730 A.2d 287 (1999) (quoting State v. Kouvatas, 292 N.J.Super. 417, 425, 678 A.2d 1178 (App.Div.*2701996)). “[E]quitable estoppel is applied ‘only in very compelling circumstances,’ ‘where the interests of justice, morality and common fairness clearly dictate that course.’ ” Palatine I v. Planning Bd., 133 N.J. 546, 559, 628 A.2d 321 (1993) (internal citations omitted).
Under this doctrine, “one may, by voluntary conduct, be precluded from taking a course of action that would work injustice and wrong to one who with good reason and in good faith has relied upon such conduct.” Middletown Twp. Policemen’s Benev. Ass’n Local No. 124 v. Twp. of Middletown, 162 N.J. 361, 367, 744 A.2d 649 (2000) (quoting Summer Cottagers’Ass’n of Cape May v. City of Cape May, 19 N.J. 493, 503-04, 117 A.2d 585 (1995)) (internal quotation marks omitted). “In short, to establish equitable estoppel, plaintiffs must show that defendant engaged in conduct, either intentionally or under circumstances that induced reliance, and that plaintiffs acted or changed their position to their detriment.” Knorr v. Smeal, 178 N.J. 169, 178, 836 A.2d 794 (2003) (citing Miller v. Miller, 97 N.J. 154, 163, 478 A.2d 351 (1984)).
Segal never promised that he would voluntarily pay Schofel’s fees; he only stated he would do so if ordered by a court. No one suggests that Segal would have been required to pay the costs of Sehofel’s response if the court found the grievances meritorious. Accordingly, Segal never repudiated a previous position he had taken. He had a right to challenge the grievance-related fees. In addition, Schofel cannot claim reliance on Segal’s email as the basis for her response to his grievances. Not only was she required to respond under her letter of appointment as parenting coordinator, but she wanted to do so to defend her reputation. In short, the doctrine of equitable estoppel does not apply here. If Segal was not required to pay for the costs of Schofel’s response to the grievances based on the retainer agreement or the Guidelines — as the majority holds — then there is no other legally tenable ground that mandates that he pay those costs.
*271III.
I end as I began with a reminder of the purpose of appointing a parenting coordinator. According to the Notice to the Bar initiating the Parenting Coordinator Pilot Program:
The Parenting Coordinator’s goal is to aid parties in monitoring the existing parenting plan, reducing misunderstandings, clarifying priorities, exploring possibilities for compromise and developing methods of communication that promote collaboration in parenting____The Parenting Coordinator should provide guidance and direction to the parties with the primary focus on the best interests of the child by reducing conflict and fostering sound decisions that aid positive child development.
[Notice to the Bar: Parenting Coordinator Pilot Program, § I., 188 N.J.L.J. 169 (Apr. 9,2007).]
If a parenting coordinator cannot fulfill the role described in the Notice to the Bar, the task is pointless.
I do not doubt that Moses Segal was a most difficult and contentious parent. But it is not likely that a reasonable person would expect that he would have to compensate a parenting coordinator $33,304.57 for responding to grievances, when the person’s share of the total parenting coordinator fees amounted to only $12,128.95. Holding Segal accountable under those circumstances contravenes “the interests of justice, morality and common fairness” essential to a proper application of equitable estoppel. See Gruber v. Mayor of Raritan Twp., 39 N.J. 1, 13, 186 A.2d 489 (1962).
There may be policy benefits in awarding reasonable fees to a parenting coordinator in clearly defined circumstances, but ordering parents to pay exorbitant fees associated with the grievance process will surely dissuade them from exercising their rights to file grievances under the Parenting Coordinator Guidelines.
For these reasons, I respectfully dissent. I concur with the remainder of the majority opinion.
For affirmance in part/reversal in part — Chief Justice RABNER and Justices LaVECCHIA, HOENS and PATTERSON, and Judge WEFING (temporarily assigned) — 5.
For dissent in part!concurrence in part — Justice ALBIN — 1.

The grievance procedures set forth in the order appointing Sehofel as parenting coordinator provide:
A person having a complaint or grievance shall discuss the matter with the Parenting Coordinator in person in an attempt to resolve it before pursuing it in any other manner. If the issue remains unresolved, the aggrieved party shall submit a written letter detailing the complaint or grievance to the Parenting Coordinator with a copy to the other party Tand] both attorneys----The Parenting Coordinator shall within thirty (30) days provide a written response to both parties and the attorneys____In situations where the grievance or complaint is not resolved by this process a hearing may be requested of the court by the dissatisfied party to address the issues that have been raised and make a final determination.